DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/22 has been entered.

Response to Arguments
Applicant's arguments filed 03/04/22 have been fully considered but they are not persuasive. 
On page 7 regarding drawing objections Applicant argues new drawings are submitted.
The Examiner respectfully agrees and withdraws claim objections.
On pages 7-8 regarding 112b rejections Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees and withdraws 112 rejections.
On pages 8-9 regarding 103 rejections Applicant argues a person of ordinary skill wouldn’t consider Carter’s DBF mixture to replace Kale’s single pieces of demineralized bone since this would render the Combination unsuitable for Kale’s implant. 
The Examiner respectfully disagrees, noting Applicant hasn’t presented any evidence that the combination would be unsuitable for Kale’s implant.
On page 9 Applicant argues further that it isn’t correct to describe Kale’s implant as a cylinder since it is hollow (e.g. tubular).  Applicant argues this contrasts with the presently claimed implant which requires a “space filling structure without a hollow core for augmenting screw fixation”.
The Examiner respectfully disagrees, noting that cylinders can be hollow. The Examiner also notes that this was formerly in the claims, as a known alternative to the shapes now claimed which proves their equivalence. As regards arguments of the implant being a “space filling structure without a hollow core for augmenting screw fixation” the Examiner respectfully and strongly disagrees, noting that the concept nor the words are present in the claimed invention. Although claim amendments mention the implant being “space filling”, the Examiner notes that at least one of the claimed shapes is claimed to be cannulated (e.g. hollow), meaning Applicant’s arguments appear to go directly against what is claimed. However, the Examiner notes that any 3d structure can “fill space”. 
On page 9 Applicant argues further that the use of expanding monolithic implants is “dangerous” and “may lead to fracture of the pedicle”.
The Examiner respectfully notes the lack of support or evidence for such a statement. Further, the Examiner notes a lack of a relationship of this unsupported argument to the claims.
On pages 9-10 Applicant argues further that the amended claims overcome the rejection of record. Specifically, Applicant argues that the physical presence of the fibers provides the initial fixation, and the truncated/cannulated truncated cone shape provides a benefit (e.g. confer friction against the bone). Applicant argues the presently claimed cone-shaped fibrous implant with the narrowing distal end wouldn’t be achievable with the rigid wall implant of Kale, since while they do teach screw fixation, they use a “different approach”. Applicant then argues again that one of ordinary skill wouldn’t modify Kale’s rigid wall implant with Carter’s DBFs since this would “preclude the rigidity of the implant walls as touted by Kale”. Applicant argues this accordingly makes Kale unsatisfactory for its intended purpose.
The Examiner respectfully refers to the rejection below regarding the amended claims. As regards arguments relating to the rigidity of the implants, the Examiner notes Kale doesn’t discuss rigidity of their implant with any forcefulness, importance, or requirement. The Examiner also notes a lack of rigidity in the claims. This argument is accordingly unpersuasive. 
On page 11 Applicant argues further that the tab/protrusion at the proximal end of Kale’s implant doesn’t render the outer diameter of the distal end more narrow than the proximal end.
The Examiner respectfully notes this argument is unclear, since neither the claims nor the Examiner’s rejection of record has mentioned a tab or protrusion.
On page 11 Applicant further argues to the extent that Kale discloses comparative diameters in the distal end of the tubular implant, they disclose a uniform outer diameter ([0008] of Kale) , and further teaches various embodiments in which the inner diameter varies along the tube shape “to allow for a moveable continuous ring…for connecting strips” and thus while different diameters are disclosed non teach the amended claim language with the distal end outer diameter being narrower than the proximal end outer diameter.
The Examiner respectfully refers to the rejection below regarding the amended claims.
  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-31, 34, 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kale et al. (US 20110144766 A1), hereinafter known as Kale in view of Carter et al. (US 9486557 B2) hereinafter known as Carter further in view of Teoh et al. (US 20140358238 A1) hereinafter known as Teoh.
Regarding claims 21 and 36 Kale discloses an implant for bone repair (Figures 4 element 220), the implant being capable of being space-filling, thereby occupying a cavity in the bone (the Examiner notes that any three-dimensional structure is considered capable of filling space. As regards the requirement that the implant occupy a cavity in a bone, this is claimed as an “intended use” of the claimed implant. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Kale was considered capable of performing the cited intended use of occupying a cavity in a bone. See [0002]) comprising:
a proximal end and a distal end (e.g. top and bottom ends of element 220); 
the proximal end having an indent for receiving a screw ([0074] Figure 1a item 31; the indent (beveled edge/chamfer) is an indent in the proximal end edge/diameter which receives the screw, acts as a lead in, helps in locating the screw and assists in starting the screw) and 
demineralized bone (see throughout the disclosure)
wherein the demineralized bone is in the shape of a cylinder (Figures 4) but may include other shapes ([0046]), [0097], 
but is silent with regards to the implant’s shape being a truncated cone,  and
including a plurality of dehydrated, cut demineralized bone fibers (DBFs) and their length, and processing the DBF.
However, regarding claims 21 and 36 Carter teaches an implant for use in a bone repair which utilizes dehydrated (Col 14 lines 45-47) in the shape of a plurality of cut DBFs (Abstract; Column 4 lines 18-24) which are combined together to form a mass of DBF, and 
have a length of between 1-30 cm (Column 6 line 33), wherein the DBF mixture is processed by a molding process or wet lay process (The applicant is advised that this part of the claim is recited as a “product-by-process” claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from Carter, since all the structural limitations of the claim appear to be met.  See MPEP § 2113. Additionally, see Carter Col 14 lines 23-25), and also teaches the shape of the implant can include a cone with an outside diameter at one end being flared and larger than an outside diameter at the opposite end (Column 1 lines 51-52; “cone”).
Kale and Carter are involved in the same field of endeavor, namely compositions for bone repair. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition of Kale by utilizing the specific type of demineralized bone (e.g. dehydrated fibers) as is taught by Carter since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). It would have been obvious to one of ordinary skill to also have the length of the DBFs be such as is disclosed by Carter since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. (Kale having identified dimensions as customizable based on intended use ([0051], [0058], etc.) falls within this rationale.)
Further, regarding claim 21 Teoh teaches an implant for bone repair which is space-filling and has a distal end with an outer diameter being less than the outer diameter of the proximal end so that it forms a truncated cone (one end is flared) ([0012]). Kale and Teoh are involved in the same field of endeavor, namely filling bone voids. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of the Kale Carter Combination so that it has any shape, including that taught by Teoh since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by the Kale Carter Combination (Teoh also indicates that a cone and truncated cone are obvious alternatives ([0012]); and Carter teaches a cylinder and cone are obvious alternatives (Abstract)). In the case of a bone repair implant, the Examiner further observes the obviousness of having the implant shape fit the shape of the bone defect. 
Regarding claims 22 and 27 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed,
wherein Kale further discloses the implant has a length of or between 3-10 cm ([0008] 10-60 mm (1-6 cm)).
Regarding claims 23-24 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed,
wherein Carter further discloses the cut DBFs have a length of or between 1-4 cm (Column 6 line 33) and 3-10 cm (Column 6 lines 36-37).
Regarding claims 25-26 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed,
wherein Kale further discloses the implant has a diameter of or between about 2-5 mm ([0050]-[0051], [0057] tube with a diameter of 2 mm).
Regarding claims 28-29 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed,
wherein Kale further discloses the implant has a volume of or between about 0.15 cm3 up to 2 cm3 (see at least [0008], [0050]-[0051], [0055], [0057], [0059], etc. Tube volume equals length of the implant times pi times (outer radius - inner radius)2 and the values given for the implant dimensions fall within the claimed ranges). Alternatively, the Examiner understands the volume of the implant (and any of its dimensions) can be modified based on the intended location of implantation and desired intended use, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.   
Regarding claim 30 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed,
wherein Kale further discloses the cut DBFs have a length of between about 1-4 cm (see the rejection to claim 23 above), 
and wherein Teoh further teaches the proximal end is flared and has an indent for receiving the screw (a truncated cone is understood inherently to have a flared end: the obviousness of having the part of the implant which is flared as a proximal end which would receive the screw is considered the only option (exceptionally obvious), since if the distal end were flared instead of the proximal end, the bone cavity into which the implant is intended to be placed wouldn’t actually be able to receive the implant, as the larger distal end wouldn’t fit within the smaller proximal end of the bone cavity),
wherein the molding process is fluid-assisted molding injection and the fluid-assisted injection molding or the wet lay process comprises a ratio of fluid to DBF in a range of or between 3-200 mL fluid to 1 gram of DBF (see the rejection to claim 21 above the mixture is processed using a wet lay process, meaning none of the features of the molding process need be found in the prior art for it to teach the limitations of this claim).
Regarding claim 31 the Kale Carter Teoh Combination teaches the implant of claim 30 substantially as is claimed,
wherein Kale further discloses the flared end has a diameter of between about 2-7 mm ([0050]-[0051], [0057] tube with a diameter of 2 mm and flare that is 5 mm (e.g. flare diameter of 7 mm)).
Regarding claim 34 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed,
wherein Kale further discloses the implant further comprises calcium phosphate, tri-calcium phosphate, or hydroxyapatite added to the plurality of demineralized bone fibers ([0077] calcium phosphate).
Regarding claim 37 the Kale Carter Teoh Combination teaches the implant of claim 36 substantially as is claimed,
wherein Kale further discloses the plurality of cut DBF have a length of between about 1-4 cm (see the rejection to claim 23 above),
wherein the flared end has a diameter of between about 2-7 mm (see the rejection to claim 31 above),
and the fluid-assisted injection molding or wet lay process comprises a ratio of fluid to DBF in a range of or between 3-200 mL fluid to 1 gram DBF (this is part of a product-by-process limitation (see rejection to claim 21 above). This is not understood to affect the final composition of the implant, but rather claims part of the method of production of the claimed implant, thus not affecting patentability of the implant itself. Alternatively a person of ordinary skill in the art at the time the invention was filed would have found it obvious to have any ratio of fluid to DBF which would result in the desired implant: where the general conditions of a claim are disclosed in the prior art (e.g. the final implant itself), discovering the optimum or workable ranges (for the production method) involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.).

Claims 32-33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kale, Carter, and Teoh, as is applied above, further in view of Scarborough et al. (US 20180263779 A1) hereinafter known as Scarborough.
Regarding claim 32 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed,
but is silent with regards to the implant comprises mineralized bone fibers added to the plurality of cut DBFs.
However, regarding claim 32 Scarborough teaches a bone implant which comprises mineralized bone fibers added to the plurality of cut DBFs ([0005]). Kale and Scarborough are involved in the same field of endeavor, namely bone implant compositions.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the composition of the Kale Carter Teoh Combination so that it includes mineralized bone fibers such as is taught by Scarborough since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 33 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed, 
but is silent with regards to the implant comprises cancellous or cortical bone chips and/or demineralized cancellous or cortical bone chips added to the plurality of cut DBFs.
However, regarding claim 32 Scarborough teaches a bone implant comprising cancellous or cortical bone chips and/or demineralized cancellous or cortical bone chips added to the plurality of cut demineralized bone fibers ([0005]). Kale and Scarborough are involved in the same field of endeavor, namely bone implant compositions.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the composition of the Kale Carter Teoh Combination so that it includes cancellous/cortical bone such as is taught by Scarborough since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 35 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed,
wherein Kale further discloses the implant further comprises one of the additives mentioned in claims 32-33 (see rejection to claims 32-33 above).
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kale, Carter, and Teoh, as is applied above, further in view of Castro (US 20090177239 A1).
Regarding claims 38 and 40 the Kale Carter Teoh Combination teaches the implant of claim 21 substantially as is claimed,
wherein the Combination teaches the implant (see rejection to claim 21 above), 
but is silent with regards to a kit including the implant and an awl.
However, regarding claims 38 and 40 Castro teaches wherein surgical kits for orthopedic bone repair include awls ([0030]). Kale and Castro are involved in the same field of endeavor, namely orthopedic bone screw systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the kit of the Kale Carter Teoh Combination so that there is an awl as is taught by Castro in order to provide a tool which enables preparation of the bone into which the implant is being implanted, thus ensuring all required tools are available at the time surgery starts. 
Regarding claim 39 the Kale Carter Teoh Castro Combination teaches the kit of claim 38 substantially as is claimed,
wherein Kale further discloses a guide wire ([0069]), and/or
a screw to be placed in the bone to be repaired (Figure 4 item 7 (screw)).
Regarding claim 40 the Kale Carter Teoh Castro Combination teaches the kit of claim 39 substantially as is claimed,
wherein the Combination further teaches the guide wire or awl are disposable (the Examiner notes anything is disposable if it is thrown out).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/25/22